         Case 1:18-cr-00472-KPF Document 106 Filed 09/15/21 Page 1 of 2




 MEMO ENDORSED                                      September 14, 2021


BY ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Miguel Quinones,
                      18 Cr. 472 (KPF)

Dear Judge Failla:

        Mr. Quinones is currently scheduled to appear before you on September 30, 2021, for
sentencing. This is a request for an adjournment of 30 days. This is counsel’s second request for
an adjournment and the Government consents to this adjournment. The reason for the request is
as follows: the Government and Counsel require additional time to prepare relevant materials
that will be presented to the Court for consideration at sentencing.

        I have consulted with Mr. Quinones regarding this application and he believes that his
interests are best served if we have additional time to prepare for sentencing. Neither party will
be prejudiced by an adjournment. Mr. Quinones faces a ten-year mandatory minimum. Please
feel free to have your Chambers contact me if you have any questions.




                                                   Respectfully Submitted

                                                    /S/ Alain   V. Massena
                                                   Alain V. Massena
         Case 1:18-cr-00472-KPF Document 106 Filed 09/15/21 Page 2 of 2


Application GRANTED. The sentencing scheduled for September 30,
2021, is hereby ADJOURNED to December 16, 2021, at 3:30 p.m.
Defendant's sentencing submission is due on December 2, 2021, and
the Government's sentencing submission is due on December 9,
2021.

Dated:    September 15, 2021            SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
